Citation Nr: 0636039	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-14 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility to Chapter 35 benefits for attendance at a 
training facility that is not approved for the training of 
veterans and their dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1992.  The appellant is the veteran's son.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Processing 
Office.

In June 2006, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant was enrolled in a program of education at 
Grove City College in Pennsylvania.  

2.  Grove City College is not approved as a VA-approved 
institution.




CONCLUSION OF LAW

Educational assistance pursuant to 38 U.S.C.A. Chapter 35 for 
courses taken at Grove City College is not warranted.  38 
U.S.C.A. §§ 503, 3535, 3672, 3675, 3676, 3689 (West 2002); 38 
C.F.R. § 21.4250, 21.4260, 21.7220 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
outlines procedural assistance VA must provide to claimants 
in certain cases.  If the VCAA is applicable, the Board must 
ensure that the required notice and assistance provisions of 
the law have been properly applied.  There are some claims, 
however, to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply 
to claims based on allegations that VA decisions were clearly 
and unmistakably erroneous.  Id.  It has been held not to 
apply to claims that turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In another 
class of cases, remand of claims pursuant to VCAA is not 
required because evidentiary development has been completed.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Although the Court 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case for further action.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board notes that this issue turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

The facts are not in dispute.  In December 2003, an 
application for educational assistance benefits was received 
from the appellant.  In February 2004, he was awarded Chapter 
35 educational assistance benefits.

In April 2004, the appellant submitted VA Form 22-1999, 
Enrollment Certification, for enrollment at Grove City 
College for the period between August 2002 to May 2004.  In 
an undated letter, VA informed the veteran that Grove City 
College had not been approved for the Dependents' Educational 
Assistance Program, and thus VA could not pay him.  It 
informed the appellant that the school could apply for 
approval and provided the facility to whom the school could 
write for such approval.  

August 2004 e-mails in the claims file show that VA contacted 
Grove City College and reminded it that its approval had been 
cancelled in August 1996 upon its request.  The facility 
indicated that it did not wish to reinstate its approval and 
that it did not want to participate in any federal programs 
at this time.  VA informed the appellant of this information 
in a September 2004 letter.  He was also informed that the 
denial of Dependents' Educational Assistance benefits was 
based on the fact that Grove City College was not approved 
for VA benefits.  The veteran appealed.  

The appellant presented his contentions in correspondence and 
at a June 2006 Central Office Board hearing.  The appellant 
stated that he was not seeking education benefits from the 
time he was notified that the school had not been approved by 
VA until the time he graduated (June 2004 to May 2006) 
because he agreed that once he was informed that the school 
was not VA approved, he was no longer entitled to education 
benefits.  Rather, he felt he was entitled to education 
benefits prior to June 2004 since he did not know that Grove 
City College was not approved by VA.  He added that had he 
been informed of such earlier, he may have transferred to a 
college that was approved by VA.  However, by the time he 
found out, he had already completed two years of his 
education, and he felt it was too late to transfer.  He 
explained that Grove City College did not want to accept any 
federal funding because then it was free from federal 
regulations, which was why it did not want VA approval.  The 
appellant felt that it would be equitable to grant education 
benefits for his first two years of college.

Chapter 35 Dependents' Educational Assistance benefits are 
available to a child of a veteran if the eligibility criteria 
are met.  An eligible person is defined at 38 U.S.C.A. § 
3501(a)(1)(A) and 38 C.F.R. § 21.3021(a)(1), as the child of 
a veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated remained in effect.

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 C.F.R. § 21.4250(a) (2006).  

In the instant case, it is undisputed that the courses taken 
by the appellant at Grove City College had not been approved 
for VA benefits.  The Board appreciates the appellant's 
testimony and does not doubt his sincerity in his belief that 
he is entitled to education benefits prior to his being 
informed that his college was not VA approved.  The Board 
also understands that the school's decision to not be VA 
approved is in no way his own doing.  However, VA is bound by 
the applicable law and regulations, and the Board has no 
authority to approve payment of benefits in cases where an 
educational institution was not approved by the appropriate 
agency.

Since the school was not approved for VA purposes and not 
part of an approved program of education, regrettably, 
payment may not be made for any enrollment at Grove City 
College.  Where the law is dispositive, the claim must be 
denied because of the absence of legal merit or legal basis 
for allowance of the appeal.  Sabonis, 6 Vet. App. at 430. 


ORDER

Payment of VA educational benefits for enrollment periods 
from August 2002 to May 2004 at Grove City College is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


